Exhibit 10.1

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

This Amended and Restated Master Services Agreement (the “Agreement”) is made as
of the 31st day of January, 2013 (“Effective Date”) by and between Galectin
Therapeutics (“Sponsor”) with offices located at 7 Wells Avenue, Suite 34,
Newton, MA 02459 and CTI Clinical Trial Services, Inc. and CTI Clinical
Consulting Services, Inc. (individually and collectively, “CTI”) with offices
located at 10123 Alliance Road, Cincinnati, OH 45242.

Introduction

Sponsor and CTI entered into that certain Master Services Agreement dated as of
August 30, 2012 (the “Original Agreement”), and desire to amend and restate the
Original Agreement in its entirety as provided in this Agreement. Sponsor has
sponsored and/or conducted pursuant to the Original Agreement, and may sponsor
and/or conduct pursuant to this Agreement, one or more clinical research studies
from time to time. CTI is knowledgeable and experienced in the design,
management and conduct of such studies. Sponsor wishes to retain CTI to assist
Sponsor in the design, development and conduct of these studies and CTI desires
to provide such assistance, on the terms and conditions set forth in this
Agreement.

To that end, Sponsor and CTI now agree as follows:

1. Services. From time to time, CTI will provide Sponsor certain clinical
research or design and development services pursuant to the terms of this
Agreement. Prior to the commencement of such services, CTI and Sponsor shall
agree upon and execute and deliver a work order or work orders (each a “Work
Order”) that will describe the specific obligations transferred by Sponsor to
CTI (the “Services”) in the performance of a particular clinical research study
sponsored or conducted by Sponsor (each a “Study”). Each Work Order will be a
separate agreement and will incorporate the terms of this Agreement by
reference. In the event of any conflict between the terms and conditions of this
Agreement and the terms and conditions of any Work Order, terms and conditions
of this Agreement shall control unless expressly specified otherwise in a Work
Order, A sample form of Work Order is attached to this Agreement as Exhibit A.

CTI represents to Sponsor that it is not a party to any agreement which would
prevent it from fulfilling its obligations under this Agreement and, that during
the term, CTI agrees it will not enter into any agreement to provide services
which would in any way prevent it from providing the Services as contemplated
under this Agreement.

CTI will ensure that the Services are carried out by qualified and experienced
staff. CTI covenants that it will render the Services in accordance with its
applicable standard operating procedures and to the highest professional
standards and will make all efforts to maintain consistently high levels of
accuracy and expertise. CTI will comply with all applicable laws, rules,
regulations and guidelines relating to the conduct of clinical investigations,
including, without limitation, 21 C.F.R. Parts 50, 54, 56 and 312, the
International Conference on Harmonization Guidelines for Good Clinical Practices



--------------------------------------------------------------------------------

(collectively, “Applicable Law”) and other good clinical practice requirements
(collectively, “Applicable Requirements”). The parties agree to comply with the
Health Insurance Portability and Accountability Act (45 C.F.R. Parts 160, 162
and 164, as well as the regulations thereunder) and any state, municipal or
local law, ordinance or regulation protecting the privacy of individual health
information (collectively “Privacy Laws and Regulations”).

2. Personnel. CTI shall ensure that appropriately trained and qualified
employees and contractors of CTI deliver the Services outlined in each Work
Order. CTI must obtain the prior written consent of Sponsor regarding any
contractor which CTI proposes to engage to deliver the Services outlined in any
Work Order. CTI also must obtain the prior written consent of Sponsor with
respect to a decision by CTI to utilize any CTI employee that CTI proposes to
have a substantive role in the delivery of the Services with respect to any Work
Order that is not so engaged as of the Effective Date. However, such prior
written consent shall not be required with respect to those employees whose
involvement in the Study is limited to only non-substantive activities (e.g.,
monitors, etc.).

If CTI contracts with investigators or investigative sites (collectively,
“Investigators”), any such contract shall be on a form mutually acceptable to
CTI and Sponsor. If an Investigator requests any material changes to such form,
CTI shall submit the proposed change to Sponsor, and Sponsor shall promptly
review, comment on and/or approve such proposed changes. The parties acknowledge
and agree that Investigators shall not be considered the employees, agents, or
subcontractors of CTI or Sponsor, and that Investigators shall exercise their
own independent medical judgment with respect to the applicable Study. CTI’s
responsibilities with respect to Investigators shall be limited to those
responsibilities specifically set forth in this Agreement and applicable Work
Orders.

If CTI will be paying Investigators on behalf of Sponsor, the parties will agree
to a schedule of amounts to be paid to Investigators. Sponsor acknowledges and
agrees CTI will only pay Investigators from advances or pre-payments received
from Sponsor for Investigators’ services, and that CTI will not make payments to
Investigators prior to receipt of sufficient funds from Sponsor. Sponsor
acknowledges and agrees that CTI will not be responsible for delays in a Study
to the extent that such delays are caused by Sponsor’s failure to make adequate
pre-payment for Investigators’ services. Sponsor further acknowledges and agrees
that payments for Investigator’s services are pass-through payments to third
parties and are separate from payments for CTI Services. Sponsor agrees that it
will not withhold Investigator payments except to the extent that it has
reasonable questions about the services performed by a particular Investigator.

CTI shall have Investigators complete and return to Sponsor such financial
disclosure forms as may be required to comply with Applicable Regulations
pertaining to financial disclosures of clinical investigators.

The parties agree that any payments to Investigators are not intended to
encourage, and are not being given in exchange for any explicit or implicit
agreement to: (i) order,

 

2



--------------------------------------------------------------------------------

purchase, prescribe or recommend any Sponsor product; or (ii) influence or
provide favorable formulary status for any Sponsor product. Payments have not
been determined in a manner that would take into account the volume or value of
referrals or business, if any, generated between Sponsor and any investigator,
sub-investigator or their practice.

By entering into this Agreement, each party attests that it understands what is
required of it for the Study under Applicable Law and Applicable Requirements,
and commits to complying with such law and requirements. CTI hereby certifies to
Sponsor that it is not, has not been, or has not used, nor will it use the
services of any person, debarred under 21 U.S.C, 335a, as amended, or
disqualified by any regulatory authority, or otherwise found by any regulatory
authority to have violated any Applicable Law or Applicable Requirements
concerning the conduct of clinical investigations or excluded from participation
in any state or federal healthcare program (collectively, “Debarred” or
“Debarment”) in any capacity in connection with any of the services or work
provided hereunder. In the event that during the term of this Agreement, CTI or
any of its Investigators or any of their employees or agents (i) becomes
Debarred or (ii) receives notice of an action or threat of an action with
respect to its Debarment, CTI shall notify Sponsor immediately.

3. Transfer of Obligations; Regulatory Compliance; Inspection. The specific
obligations transferred by Sponsor to CTI in any particular Study will be
detailed in the relevant Work Order or Transfer of Obligations Form. Sponsor
will retain those responsibilities not specifically listed in that Work Order.
Sponsor shall at all times be the “Sponsor” of each Study pursuant to the terms
of the U.S. Food, Drug and Cosmetic Act, as from time to time amended (the
“Act”). Sponsor will maintain all direct communication, whether oral, electronic
or hard copy, with the U.S. Food and Drug Administration (the “FDA”) at all
times with respect to the Study, and CTI will not engage in any such
communications regarding the Study without the prior written consent of Sponsor.
Sponsor will cooperate with CTI in taking any action that CTI reasonably
believes is necessary to comply with the regulatory obligations that have been
transferred to CTI.

Each party acknowledges that the other party may respond independently to any
regulatory correspondence or inquiry in which such party or its affiliates is
named and which does not relate to the Services provided under this Agreement.
Each party however, shall: (a) notify the other party promptly of any FDA or
other U.S. or non-US. governmental or regulatory inspection or inquiry relating
to the Services provided by CTI under this Agreement including, but not limited
to, inspections of investigational sites; (b) forward to the other party copies
(within five (5) business days) of any correspondence from any regulatory or
governmental agency relating to a Study, including, but not limited to, Form
FD-483 notices, and FDA refusal to file, rejection or warning letters, even if
they do not specifically mention the other party; (c) give the other party the
opportunity to review and comment upon any response to a regulatory authority
relative to the Services or a Study under this Agreement before such response is
submitted, such review and comment to be conducted promptly and without delay;
and (d) obtain the written consent of the other party, which will not
unreasonably be withheld, before referring to the other party or any of its
affiliates in any regulatory correspondence

 

3



--------------------------------------------------------------------------------

relative to the Services or a Study under this Agreement. Where reasonably
practicable, each party will be given the opportunity to have a representative
present during a FDA or regulatory inspection. Each party however, acknowledges
that it may not direct the manner in which the other party fulfills its
obligations to permit inspection by governmental entities. Notwithstanding the
foregoing, CTI will promptly notify Sponsor of any FDA or other U.S. or non-US.
governmental or regulatory inspection or inquiry with respect to CTI not
relating to the Services or the Study but which is reasonably likely to have an
impact on CTI’s performance of the Services and/or its other obligations under
this Agreement and, to the extent legally permissible, discuss with Sponsor such
potential impact.

Each party agrees that, during an inspection by the FDA or other regulatory
authority concerning any Study for which CTI is providing the Services, it will
not disclose information and materials that are not required to be disclosed to
such authority, without the prior written consent of the other party, which
shall not unreasonably be withheld. Such information and materials includes, but
are not limited to (i) financial data and pricing data (including, but not
limited to, the Budget); (ii) sales data (other than shipment data); and
(iii) personnel data (other than data as to qualification of technical and
professional persons performing functions subject to regulatory requirements).

During the term of this Agreement, CTI will permit Sponsor’s representatives
(unless such representatives are competitors of CTI) to examine and review,
without any additional cost to Sponsor, the work performed hereunder and any
facilities at which the work is conducted, upon reasonable advance notice and at
mutually agreeable times during regular business hours to determine that the
Services are being performed in accordance with this Agreement and the Work
Orders. In the event of a more format audit, unless the costs of governmental or
Sponsor audits are specifically included in the Budget, or a governmental “for
cause” audit is conducted as a result of CTI activities, Sponsor shall reimburse
CTI for its time and expenses, including reasonable attorney fees, associated
with such audits, including the costs of responding to the findings of any such
audit.

4. Scope of Work and Payment. The Work Order or Work Orders for each Study will
include a scope of work statement that details CTI’s Services for that Study
(the “Scope of “Work”). The Work Order will also include a budget and payment
schedule for CTI’s Services for each Study (the “Budget”), and Sponsor will pay
CTI for the Services accordingly. The aggregate fees and expenses set forth in
that schedule will not change or be modified unless authorized by both parties
in writing. CTI will invoice Sponsor in accordance with the relevant Work Order.
Each invoice will describe the Services performed, and any expenses billed will
be supported by appropriate documentation. Sponsor will pay all uncontested
amounts reflected on each invoice within 30 days of the date of its receipt
thereof. If all or any portion of an invoice is contested, Sponsor will provide
written notice and a summary of the contested items to CTI within ten (10) days
of Sponsor’s receipt of invoice. The parties shall work in good faith toward
resolution of such items.

 

4



--------------------------------------------------------------------------------

All changes to a Work Order will be in writing signed by both Sponsor and CTI
and treated as amendments to the original Work Order. Any material changes in
the details of this Agreement or a Work Order or the assumptions upon which the
Agreement is based (including, but not limited to, changes in an agreed starting
date for a Study, change in Scope of Work, or suspension of the Study) shall
require a written amendment to this Agreement or the relevant Work Order(s) (a
“Change Order”). Each Change Order shall detail the requested changes to the
applicable task, responsibility, duty, budget, timeline or other matter. A
Change Order will become effective upon execution of the Change Order by both
parties, and CTI will be given a reasonable period of time within which to
implement the changes. Both parties agree to act in good faith and promptly when
considering a Change Order requested by the other party. CTI reserves the right
to postpone effecting changes in a Work Order until such time as the parties
agree to and execute the corresponding Change Order. Unless a Change Order is
made in writing, Sponsor shall have no obligation to pay for charges not
otherwise set forth in the Budget (Out of Scope Charges). For any Change Order
that affects the scope of the regulatory obligations that have been transferred
to CTI, CTI and Sponsor shall execute a corresponding amendment to the Transfer
of Obligations Form. Such amendment shall be filed by Sponsor where appropriate,
or as required by Applicable Law or Applicable Regulation.

5. Term and Termination. This Agreement will begin as of its stated Effective
Date and will continue for a five (5) year period unless otherwise terminated
under this Section 5. Each Work Order shall be effective as of, and remain in
effect for the term specified in, each specific Work Order; provided, however,
that if any Work Order does not specify an effective date or term, the effective
date shall be the date that such Work Order is signed and dated by Sponsor and
the term of such Work Order shall be the same as this Agreement. This Agreement
or any Work Order may be terminated for any reason by any party upon ninety
(90) days prior written notice to the other party. In addition, this Agreement
may be terminated by either party immediately if the other party becomes
insolvent, is dissolved or liquidated, makes a general assignment for the
benefit of its creditors, files or has filed against it (and does not obtain a
dismissal within ninety (90) days) a petition of bankruptcy, or has a receiver
appointed for it or a substantial part of its assets. If a court order or
Applicable Law or Applicable Regulation, including any applicable rules and
regulations of the Securities and Exchange Commission, requires the termination
of this Agreement or adversely impacts the continuation of the Study or the
Study itself, then this Agreement may be terminated by either party immediately
upon delivery of notice to the other party. Further, this Agreement or any
relevant Work Order may be terminated immediately by written notice from
Sponsor, in the following circumstances:

 

  (1) The FDA withdraws authorization and approval to conduct a Study; or

 

  (2) Sponsor reasonably determines that for medical, clinical or patient safety
reasons, a Study should terminate immediately.

In addition, either party may terminate this Agreement or any Task Order for
material breach upon thirty (30) days’ written notice specifying the nature of
the breach, if such breach has not been substantially cured within the thirty
(30) day period.

 

5



--------------------------------------------------------------------------------

Termination of a Work Order shall not affect any other Work Order; each Work
Order shall continue in full force and effect until its expiration date or
completion of the Services, unless specifically earlier terminated in accordance
with the terms of this Agreement or the terms of that Work Order. Any
termination of this Agreement will not affect the Services being performed under
any particular Work Order, and the terms and conditions of this Agreement in its
entirety shall remain incorporated by reference in that: Work Order except to
the extent that the Work Order is also terminated in accordance with its terms
or this Article 5. For any termination of this Agreement or any Work Order, both
parties recognize that such an event will require discussion, cooperation and
coordination between them to ensure patient safety, compliance with all
Applicable Laws and Applicable Regulations and continuity of treatment (if
appropriate). To that end, upon any termination of this Agreement or any Work
Order, CTI will cooperate with Sponsor to provide for an orderly cessation of
CTI Services. Additionally, unless otherwise stipulated by Sponsor, CTI will
perform such Services as are reasonably necessary for an orderly termination and
shall transfer to Sponsor all Study data, reports, and all related Study
documents prepared but not yet submitted to Sponsor. Upon any termination of
this Agreement or any Work Order, Sponsor shall promptly pay CTI for Services
performed under this Agreement or such Work Order prior to the effective date of
termination or in connection with the process of an orderly termination;
provided, however, that the total of such payments shall not exceed the total
amount remaining under the Budget. Sponsor’s final payment to CTI will include
reimbursement to CTI for all non-cancelable obligations and all pass-through
expenses incurred prior to the effective date of termination or in connection
with the process of an orderly termination. In the orderly cessation of
activities, CTI will use its best efforts, consistent with good clinical
practice, to minimize costs to be incurred by Sponsor for the Services.

6. Confidentiality; Records. In the course of fulfilling the mutual
responsibilities under this Agreement and the Work Orders, there will be a
sharing of confidential or proprietary information (“Confidential Information”),
which will remain the property of the party disclosing such Confidential
Information. Both parties expressly agree that all materials, documents and
information concerning a Study (whether or not confidential), including, without
limitation, the protocol, case report forms, all papers, records, clinical data
and other data provided to or possessed or developed by CTI for use in a Study,
except CTI Intellectual Property as defined in Section 9.D. below (“Records”),
are the sole and exclusive Confidential Information and/or property of Sponsor.
The parties agree that each will maintain the other party’s Confidential
Information in strict confidence, including, without limitation, methods, trade
secrets, unpublished pending patents, ideas, products, services, processes,
unpublished pre-clinical or clinical data, techniques and other proprietary
information, and will use the same reasonable efforts to protect such
information from unauthorized disclosures as are used to protect its own
Confidential Information. The Confidential Information shall be used only for
the purpose of performing the receiving party’s obligations hereunder. Such
Confidential Information shall not be disclosed to any other person without
prior written permission of the disclosing party. This obligation of
confidentiality shall extend to the parties’ employees, officers, directors,
agents and affiliates.

 

6



--------------------------------------------------------------------------------

Confidential Information shall not include information that: (a) was already
known to the receiving party, other than under an obligation of confidentiality,
at the time of disclosure of the same, as demonstrated by competent written
records; (b) was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving party; (c) became
generally available to the public or otherwise part of the public domain after
its disclosure, other than through any act or omission of the receiving party in
breach of this Agreement; (d) was disclosed to the receiving party, other than
under an obligation of confidentiality, by a third party, who had no obligation
not to disclose such information to others; or (e) was subsequently developed by
the receiving party without use of the disclosing party’s Confidential
Information as demonstrated by competent written records.

The parties may disclose Confidential Information to the extent such disclosure
is required to comply with applicable governmental regulations or to the extent
ordered by a court exercising its right of authority over the disclosing party
(subject to entry of an appropriate protective order), provided that if a party
is required by such law, regulation or order to make any such disclosure of
Confidential Information, such party shall give reasonable notice to the other
party of such disclosure requirement and will use its reasonable efforts to
secure confidential treatment of such Confidential Information required to be
disclosed. The confidentiality provisions of this Agreement shall remain in full
force and effect during the term of this Agreement and for ten (10) years
thereafter.

CTI shall maintain all Records in a safe and secure manner and in compliance
with all Applicable Laws and Applicable Requirements. CTI shall store all
Records in compliance with the appropriate record retention regulations,
Thereafter, prior to disposal of any Records, CTI shall give Sponsor not less
than sixty (60) days written notice, and, if Sponsor so requests prior to such
disposal, CTI shall transfer such Records to Sponsor at Sponsor’s cost and
expense. CTI shall make any and all Records available for inspection or
duplication by Sponsor’s authorized representatives during normal business
hours. At any time and at Sponsor’s cost and expense, Sponsor may request that
CTI (i) deliver any or all Records to Sponsor or to a location specified by
Sponsor, or (ii) dispose of Records as directed by Sponsor, unless such Records
are required by Applicable Laws and Applicable Requirements to be stored or
maintained.

7. Non Exclusivity.

The understanding contemplated herein is not exclusive and both parties shall be
free to enter into similar arrangements with any third party, so long as such
arrangements do not conflict with the terms of this Agreement or the interest of
either party; provided, however, that the foregoing shall not serve to relieve
either party from any other obligations hereunder including, without limitation,
obligations of confidentiality, and with respect to ownership of information.

 

7



--------------------------------------------------------------------------------

8. Assignment.

Neither party shall assign any or all of its rights and obligations under this
Agreement without the prior written consent of the other, except that Sponsor
and CTI may assign this Agreement in whole or in part to any of their
affiliates.

9. Intellectual Property.

 

A. Ownership. All materials, documents and information obtained by, developed by
or provided to CTI by or on behalf of Sponsor as part of the Services under this
Agreement or any Work Order will be the exclusive property of Sponsor.

 

B. Inventions. CTI will disclose to Sponsor any and all inventions or
discoveries that incorporate Sponsor Confidential Information and that are made
by CTI as part of the Services under this Agreement or any Work Order
(“Intellectual Property”). Further, CTI will assign all rights it may have in
any such Intellectual Property to Sponsor.

 

C. Assistance. CTI will cooperate with Sponsor in executing any and all
applications, assignments or other instruments reasonably necessary to apply for
and obtain patent or other protection in the United States or any foreign
country, or to otherwise protect Sponsor’s interest in such Intellectual
Property, Sponsor shall compensate CTI for its time and reasonable expenses
required by this assistance.

 

D. Notwithstanding subsections A, B, and C above, all computer programs,
software, applications, databases, proposals and other documentation generally
used or developed by CTI, and any improvement, alteration or enhancement to
these (that does not use Sponsor’s Intellectual Property or unless specifically
requested and paid for by Sponsor as part of the Services under this Agreement
or any Work Order), are the exclusive and confidential property of CTI or the
third parties from whom CTI has secured the right of use (“CTI Intellectual
Property”). Any data sets in the format in which they are collected or any
derivative thereof or other format to which such data sets may be converted are
the property of Sponsor and will be transferred to Sponsor upon written request,

10. Indemnification.

 

A.

CTI will hold harmless and indemnify Sponsor, its affiliates, employees, agents,
representatives, officers, directors, shareholders, successors and assigns from
and against all losses, damages, claims, costs, expenses, complaints, lawsuits
or other liabilities, including reasonable attorney’s fees and court costs, that
arise as a result of the negligence or intentional misconduct of CTI or its
affiliates, employees, agents, representatives, and assigns in its performance
under this Agreement or any Work Order. This CTI indemnification does not apply
to the extent any loss, damage, cost or expense is caused by or attributable to
the negligence or intentional misconduct of Sponsor or any of its employees,
agents, representatives or assigns. For purposes of this Section 10, intentional
misconduct shall mean intentional falsification or destruction of data or
records, intentional disclosure of confidential information, intentional
mistreatment of Study subjects, intentional misuse of clinical trial materials,
data or records, and/or similar intentional misconduct. Notwithstanding the

 

8



--------------------------------------------------------------------------------

  foregoing, CTI will indemnify and hold harmless Sponsor from any and all
damages flowing from its, or any of its employees, violation of the Privacy Laws
and Regulations.

 

B. Sponsor will hold harmless and indemnify CTI, its affiliates, employees,
agents, representatives, officers, directors, shareholders, successors and
assigns from and against all losses, damages, claims, costs, expenses,
complaints, lawsuits or other liabilities, including reasonable attorney’s fees
and court costs, that arise as a result of (i) the negligence or intentional
misconduct of Sponsor or its employees, agents, representatives and assigns, or
(ii) personal injury or death alleged to have been caused by or attributed to
any Study substance provided by Sponsor and dispensed or administered in the
Study pursuant to the provisions of the Study protocol. This Sponsor
indemnification does not apply to the extent any loss, damage, cost or expense
is caused by or attributable to the negligence or intentional misconduct of CTI
or any of its affiliates, employees, agents, representatives or assigns.

 

C. The indemnifying party shall be entitled, at its option, to control the
defense and settlement of any claim for which it may be liable, provided that it
shall act reasonably and in good faith with respect to all matters related to
the settlement or disposition of the claim as the disposition or settlement
relates to the indemnified party. The indemnified party shall reasonably
cooperate in the investigation, defense and settlement of any claim for which
indemnification is sought hereunder and shall provide prompt notice of any such
claim or reasonably expected claim to the indemnifying party. Notwithstanding
the foregoing, the indemnifying party shall not agree to any settlement of
claim, liability or action without the consent of the indemnified party, which
consent shall not be unreasonably withheld.

11. Independent Contractor Relationship. The parties to this Agreement and the
applicable Work Orders are independent contractors. Neither party may offer or
agree to incur or assume any obligations or commitments in the name of or on
behalf of the other, except as specifically stated in this Agreement or in a
Work Order.

12. Miscellaneous.

 

A. Delegation and Subcontracts. CTI may delegate part of its Services under a
Work. Order to its affiliated companies or other subcontractors as it may
require, and with prior written approval of Sponsor of such delegation. However,
CTI remains principally responsible to Sponsor for the performance of all its
Services and obligations under this Agreement, whether delegated, subcontracted
or otherwise.

 

B. Non-Solicitation. During the term of this Master Agreement and for a period
of twelve (12) months thereafter, neither Sponsor nor CTI shall recruit or
otherwise induce any employee of the other party to terminate his/her employment
or violate any agreement with, or duty to, CTI or Sponsor.

 

C.

Force Majeure. Either party shall be excused from performing its obligations
under this Agreement or any Work Order if its performance is delayed or
prevented by a

 

9



--------------------------------------------------------------------------------

  cause beyond that party’s reasonable control, including, but not limited to,
acts of God, fire, explosion, weather, disease, war, insurrection, civil strife,
riots, government action, or power failure. Performance will be excused only to
the extent of and during the reasonable continuance of such disability. Any
deadline or time for performance specified in a Work Order which falls due
during or subsequent to the occurrence of any force majeure under this section
will be extended for a period of time equal to the period of such disability,
CTI will promptly notify Sponsor if, by reason of any force majeure, CTI is
unable to meet any deadline or time for performance specified in a Work Order.

 

D. Binding Agreement. This Agreement is binding on and inures to the benefit of
its parties and their respective legal representatives, successors and assigns.
However, neither party can transfer or assign this Agreement without the prior
written consent of the other party.

 

E. Amendments. This Agreement may be modified or amended only by a writing
executed by the parties hereto.

 

F. Notices. All notices shall be in writing and shall be personally delivered or
sent by certified mail, return receipt requested to the parties, Federal Express
or another nationally recognized overnight courier service, at the addresses
each party will furnish to the other.

 

G. Waiver. The waiver or breach of any term or condition of this Agreement does
not constitute a waiver of any other of its terms or conditions or any
subsequent breach of the same term or condition.

 

H. Entire Agreement. This Agreement and the Work Orders constitute the entire
agreement between its parties with respect to its subject matter. There are no
representations, warranties, covenants or undertakings as to that subject matter
other than those expressly set forth in this Agreement and the Work Orders. This
Agreement and the Work Orders supersede all prior agreements between the parties
with respect to its subject matter, including without limitation, the Original
Agreement.

 

I. Severability. The invalidity or unenforceability of any Agreement or Work
Order provision shall in no way affect the validity or enforceability of any
other provision.

 

J. Governing Law. The laws of the State of Delaware (without regard to any
provision or rule applying the law of another state or jurisdiction) shall
govern this Agreement and the Work Orders.

 

K. Counterparts. This Agreement and its Work Orders may be executed in two
(2) counterparts and by facsimile or electronic means, each of which shall be
considered an original, but are one and the same document.

 

10



--------------------------------------------------------------------------------

As witness to this Agreement, the authorized representatives of its parties have
signed this Agreement below as of its Effective Date.

 

 

LOGO [g515969ex10_1pg11.jpg]

  CTI Clinical Trial Services, Inc.         CTI Clinical Consulting Services,
Inc.        

 

By:

 

 

/s/ Timothy J. Schroeder

   

 

Date:

 

 

2/1/13

  Name:   Timothy J. Schroeder         Title:   President & CEO        

 

Galectin Therapeutics Inc.

       

 

By:

 

 

/s/ Peter G. Traber, MD

   

 

Date:

 

 

2/1/13

  Name:   Peter G. Traber, MD         Title:   President, CEO and CMO      

 

11



--------------------------------------------------------------------------------

EXHIBIT A

Sample Work Order

This is Work Order No.      dated this      day of             , 201  , between
Galectin Therapeutics (“Sponsor”) and CTI Clinical Trial Services, Inc. (“CTI”)
and arises from and is now part of their Master Services Agreement dated
                 , 201   (“Agreement”) which is incorporated in this Work Order
by reference. In the Agreement, CTI agreed to perform certain services under
written Work Orders, such as this one, that will describe such services and the
payment terms associated therewith. Accordingly, the parties enter into this
Work Order as to the Sponsor’s Protocol No.             , entitled:
                                         (“Study”), and agree as follows:

1. The specific services contemplated by this Work Order (“Services”) and the
related payment terms and obligations are set forth in the following attachments
which are jointly and severally an integral part of this Work Order:

 

Study Protocol    Attachment 1 Transfer of Obligations    Attachment 2 Study
Scope of Work and Budget    Attachment 3 Payment Schedule    Attachment 4

2. This Work Order begins on the date set forth above and will continue until
the Services described in Attachment 3 are completed, unless this Work Order is
terminated as provided in the Agreement.

3. CTI may use the services of its corporate affiliates or subcontractors to
fulfill its obligations under this Work Order, subject to Section 12.A of the
Agreement. Any affiliates or subcontractors will be bound by all the terms of
the Agreement and this Work Order. The affiliates and subcontractors that CTI
will use for the Services under this Work Order will be listed in Attachment 5
to this Work Order.

4. No change to or amendment of this Work Order is effective unless it is in
writing and duly executed by, and delivered to, each party.

Acknowledged, Accepted and Agreed To:

 

Galectin Therapeutics Inc.     CTI Clinical Trial Services, Inc. By:  

 

    By:  

 

Name:   Harold H. Shlevin, PhD     Name:   Title:   Chief Operating Officer    
Title:  

 

12